﻿Allow me first of all, on behalf of the people and the Government of Colombia, to congratulate you most warmly, Sir, on your election to the presidency of this Assembly. We are all confident that your well-known ability and your devotion to democratic values will contribute to the success of our work.
The forty-third session of the General Assembly is taking place in an atmosphere of optimism generated by the climate of detente that has emerged from the agreements between the great Powers. That climate and the intelligent endeavours of the Secretary-General are restoring faith in and credibility to the United Nations system.
We believe that this is an auspicious time for making of this forum a real centre of world understanding, not merely one that will continue to strive to avert confrontation and foster the settlement of disputes but one that will be a genuine setting for conciliation where we can find effective instruments to guarantee true, stable and lasting peace for all States. Although the Organization has shown signs of having the energy and capability to undertake substantial changes and convincingly to propose measures to establish higher standards of living and better patterns of development suited to the various regions of the world, the great Powers must be prepared to make use of this effective machinery to attain those objectives. Let us hope that we are witnessing a strengthening of the United Nations that will give it the kind of role it has never had before in safeguarding peace and achieving more rapid development for the poor nations of the Earth.
As they strive to consolidate their fragile process of development, third-world countries confront phenomena that pose agonizing threats to them in such vital areas as the food crisis, violence, underdevelopment, economic problems and, at times, political instability.
No less significant is the situation caused by destabilizing factors such as drug trafficking and terrorism. One of our major concerns in this regard is the way in which representatives of groups involved in these practices obtain the resources with which to strike at the legal order and democratic institutions. The wrong, senseless traffic in weapons which goes on unchecked all over the world bears with it disruptive elements that involve grave consequences for the countries that must endure these factors and that destabilize democratic, popularly elected Governments through interference in their internal affairs. When we look into this matter, universal hypocrisy becomes evident, foe at times
those very countries that profess to defend peace and security ate the ones that are supplying arms to those fighting to destroy them in other parts of the world. Often certain arms manufacturers encourage the commercial aspects of this traffic, and the whole world, without exception, is the victim of a travesty nurtured primarily by economic interests and private greed. For that reason, therefore, we believe that this issue must be tackled squarely and courageously, for we cannot continue to ignore the seriousness of the matter nor to turn a blind eye to its injurious consequences while at the same time, on the international scene, the great Powers are destroying a portion of their nuclear arsenals.
We wish likewise to condemn the use of chemical weapons. There is no argument that can possibly justify their use. We call on this Assembly to denounce and condemn not only those who employ such weapons but also those nations which supply the raw materials and technical assistance for their manufacture, for in this case the responsibility is shared equally by those who use such weapons and those who facilitate their use for motives of profit, or for whatever other reason.
We reaffirm our unconditional adherence to the resolution of disputes by means of the peaceful settlement procedures set forth in the United Nations Charter, We reiterate our continued hope that it will be possible to reach an understanding in the Central American conflict on the basis of the immutable principles of non-intervention and the self-determination of peoples.
We accordingly reaffirm our shared commitment, along with a group of other democratic Latin American countries, to the establishment of a permanent political consultation and co-ordination mechanism to safeguard our countries' autonomy and respected position and to guarantee a future of peace, democracy and social and economic progress for generations to come. 
We today express the hope that the negotiations aimed at resolving the Malvinas Islands sovereignty issue may be resumed as early as possible. You, Mr. President, are well aware that my country is in solidarity with your own in these endeavours.
We also place on record our satisfaction at the heartening signs of dialogue emerging in the Korean peninsula, and we shall be happy at this session of the Assembly to hear the views of representatives of both parties concerned.
We share in the whole world's feelings of satisfaction and optimism about the solutions now developing to such sensitive conflicts as those in Afghanistan, southern Africa and the Western Sahara and, of course the cessation of hostilities in the war between Iran and Iraq. Let us hope that next year we will be able to welcome among us in this forum representatives of a free Namibia.
We are hopeful that in the case of any other conflict the Security Council will act, in conformity with the terms of the Charter, in the same conciliatory spirit to promote peace for all mankind. The Security Council's potential should be used to the full.
It is with this conviction that Colombia has put forward its candidacy for one of the Security Council places allocated to Latin America. Colombia feels that in that position it would be able to make a constructive contribution in the next biennium to resolving the problems besetting international peace and security. We have the honour to be endorsed unanimously by the Latin American and Caribbean Group and we hope likewise to be worthy of this Assembly's vote of confidence.
The issue of South Africa and apartheid is once again on the agenda of this Assembly, and rightly so, for although we take the view that South Africa is not the only place in the world where there is racial discrimination, the racial discrimination in South Africa takes a uniquely repugnant form and is consequently morally indefensible and inhuman. We therefore reaffirm our solidarity with the South African people, which is suffering the consequences of the present perverted system, and with the countries of southern Africa that are directly involved in the struggle.
We have a cast-iron commitment to finding formulas to strengthen peace that actually work. In particular we are committed to identifying in terns regarding co-operation measures that will bring about speedy and balanced development in all the countries of the third world. For this reason we are pleased to be able to inform this Assembly that the request made by our President, Mr. Virgilio Barco, in his address to this forum two years ago, when he called for a meeting of
"... the responsible officials of all the relevant agencies of the United Nations system to establish the bases of a programme for immediate action against abject poverty, with the particular aim of submitting it to the Governments of Latin America and the Caribbean" (A/41/PV.18, p. 16) has borne fruit with the holding last month in Cartagena de Indias of the first Latin American and Caribbean Conference on Absolute Poverty, whose conclusions, at the request of the participants, I shall be placing before this Assembly for consideration.
In this context, we believe that the external debt issue, a daily growing source of disquiet and complexity, must be addressed without delay. It is disillusionment and nothing else that has led to this issue's being left in the hands of those who have no option but to declare themselves impotent in the face of unbreakable undertakings. Indifference and ambivalence are of no assistance in freeing us from this abyss in which we have been trapped by an economic blunder that must be tackled with by debtors and creditors simultaneously. A similar point needs to be made with respect to drug trafficking. It is not possible for the burden of this struggle to be laid, as has been done with unparalleled hypocrisy, solely on the shoulders of a small group of countries whose societies are not the ones which, dissatisfied in the midst of abundance, have resorted to drug use. The war against drug trafficking must be the shared responsibility of all and should go hand in hand with effective controls on the interdiction of consumption. We are gratified to see that this position is now shared by the whole of Latin America and the Caribbean and that voices have been heard that prompt us to hope that in future the consuming nations will unequivocally accept their responsibility in this regard. 
Colombia, one of the oldest and most robust democracies in Latin America, is committed, in the midst of the threats of terrorism and drug trafficking, to the protection and promotion of human rights. We actively and unconditionally support the activities of governmental and non-governmental human rights bodies alike, but we would issue a warning that the attempt by some to politicise these efforts in the service of certain interests must be checked if the actual advancement of human rights is to be achieved.
The prevailing climate of optimism prompts us to propose the convening in 1990 of a special session of the General Assembly devoted to development. We believe that a setting of that kind would enable us to arrive at an objective assessment of the world economic situation and the measures needed to speed up development in the poorest countries. As long as human beings continue to go hungry, to be homeless and to suffer disease, those who have the resources cannot remain unmoved.
Solidarity must be a prerequisite for the continued survival of peoples and nations.
